Citation Nr: 1759373	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30 following pacemaker implantation surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to July 1982 and from February 1991 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied the Veteran's request for a total disability rating for convalescence after an August 2013 pacemaker surgery on the grounds that the surgery was not the result of his service-connected coronary artery disease.  The Veteran appealed that ruling to the Board.

The Board remanded this issue for further development in May 2015, March 2017 and, most recently, in September 2017.  When issuing the first two remands, the issue of a temporary total rating was addressed together with several other issues.  The March 2017 remand, however, was issued in the same document with a decision denying several claimed benefits, some of which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  At this time, the Court has not decided the Veteran's appeal of those issues.  Thus, the Board lacks authority to consider them in this remand, which is limited to the issue of a temporary total rating for pacemaker implantation surgery.

In May 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Although the Board regrets the need for further delay, the appeal is REMANDED to the AOJ for the reasons below.  VA will notify the appellant if further action is required.


REMAND

It is clear from his credible testimony and from the medical evidence that the Veteran was hospitalized after undergoing surgery for the implantation of a pacemaker in August 2013.  To be eligible for a temporary total disability rating for a period of post-surgical convalescence, the evidence must show that the pacemaker surgery was the result of a service-connected disability.  The medical records indicate that the reason for the pacemaker surgery was to control atrial fibrillation or atrial flutter.  According to the Veteran, he developed atrial fibrillation due to his coronary artery disease, which the AOJ had previously determined to be a service-connected disability.

Whether the Veteran's atrial fibrillation is a secondary complication of coronary artery disease has been the subject of dispute between the Veteran and VA medical examiners.  As the Board explained in its prior remands, unfavorable VA medical opinions dated November 2013 and February 2016 were inadequate.  To remedy the deficiencies in these reports, the Board requested a new opinion in September 2017.

In the September 2017 remand, the AOJ was asked to arrange for a qualified medical examiner to review the relevant records and to provide an opinion concerning the probability of a relationship between the Veteran's coronary artery disease and atrial fibrillation.  The examiner was specifically asked to address certain VA medical records referring to cardiac arrhythmia in 2003 and 2005; to consider and discuss certain statistical studies submitted by the Veteran which, according to him, demonstrate a correlation between coronary artery disease and atrial fibrillation; and to address the Veteran's contention that scarring associated with coronary bypass surgery caused him to develop atrial fibrillation.

The AOJ obtained the requested opinion from a VA physician in September 2017.  In many ways, this is a commendably thorough report.  The examiner summarized the statistical studies submitted by the Veteran; the references to cardiac arrhythmia in his VA treatment records, and the coronary artery bypass graft surgeries from 2002 and 2003.  In his opinion, it was less likely than not - i.e., there was less than a 50 percent probability - that atrial fibrillation was related to coronary artery disease.  The physician offered a detailed rationale for his conclusions.  He disagreed with the suggestion that the 2002 or 2003 surgeries could have resulted in atrial fibrillation.  According to the examiner, "The cardiac surgery that the Veteran underwent in 2002 and 2003 was coronary artery bypass graft in nature.  Such an intervention involves the arteries which are on the surface of the heart.  The conduction system that is responsible for the heart's rhythm lies on the interior chambers well away from the site of the surgery.  The information from the operative reports plus the clinical course of the veteran afterwards does not demonstrate any damage to the inner areas of the heart.  As a result the cardiac surgery would not be responsible for the later development of atrial fibrillation."

In response to the most recent supplemental statement of the case, which continued to deny a temporary total disability rating, the Veteran submitted a written statement and a copy of two pages of VA medical records.  These appear to include the operative report of the surgeon who conducted a bypass operation.  In his statement, the Veteran indicates that the report is dated 2011, but the document he submitted was apparently printed in 2009 and, based on the context of his full records, appears to describe either the bypass graft surgery in 2002 or 2003.  In his written statement the Veteran emphasizes this language from the operative report: "During rewarming, the patient began to fibrillate and required a single 20-joule electronic counter shock to return to a sinus rhythm."  The Veteran suggests that the meaning of this note is that he first developed atrial fibrillation during surgery for his service-connected coronary artery disease.

Reading his report as a whole, it is possible that the September 2017 VA examiner would reject this suggest for the same reason that he concluded that references to cardiac arrhythmia in 2003 and 2005 were unrelated to his current atrial fibrillation.  But the examiner's report does not mention the language indicating that the Veteran "began to fibrillate" during the 2002 bypass operation.  This language appears as part of a long list of detailed, technical information about the operation.  And by indicating that the Veteran's cardiac rhythm was disturbed during the operation, the language potentially undermines the examiner's statement that the bypass graft operations affected only arteries which were "well away" form the interior chambers of the heart, which contain the conduction system responsible for control of the heart's rhythm.  

Under these circumstances, it is difficult for the Board to decide whether or not the September 2017 VA examiner overlooked the reference to fibrillation in the operative report and, therefore, it remains unclear whether the examiner provided an adequate rationale for his conclusion.  For these reasons, the Board will remand this appeal to obtain an addendum opinion from the examiner.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Arrange for the examiner who prepared the September 2017 medical opinion concerning atrial fibrillation and coronary artery disease to review the claims file, including a copy of this REMAND, and prepare an addendum opinion to address the Veteran's suggestion that he developed atrial fibrillation during the 2002 or 2003 bypass graft operations.  If the September 2017 VA examiner is unavailable, the requested opinion should be obtained from another qualified person.

In reviewing the file, the examiner should specifically consider the Veteran's October 2017 statement and the copy of the operative report for the 2002 or 2003 coronary bypass surgery.  Although the Veteran's statement indicates that the surgeon wrote this document in September 2011, the document submitted by the Veteran was apparently printed in March 2009 and refers to events during the coronary bypass operation in either 2002 or 2003.  Nevertheless, the Veteran is correct that the surgeon indicated that, "During rewarming, the patient began to fibrillate and required a single 20-joule electronic counter shock to return to a sinus rhythm."  

After reviewing the claims file, the examiner should provide an addendum opinion indicating whether or not he or she continues to agree with the section of the September 2017 VA medical report indicating that the 2002 and 2003 bypass surgeries did not cause atrial fibrillation because the surgeries only affected arteries which are separate from the interior chambers of the heart which control heart rhythm.  The examiner should provide a thorough explanation for his or her opinion, which should specifically discuss the language: "During rewarming, the patient began to fibrillate and required a single 20-joule electronic counter shock to return to a sinus rhythm."  

In his or her opinion, the examiner should indicate whether revision of all or part of the September 2017 report is needed.  If the examiner believes that revision of the September 2017 report is needed, he or she should indicate whether, after revising his or her opinion, it is at least as likely as not (i.e. probability of 50 percent or greater), that the Veteran developed atrial fibrillation as a result of treatment for coronary artery disease.  The examiner should provide a rationale explaining all opinions provided.

2. After the requested records review and opinion are complete, the opinion should be reviewed to ensure compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the reviewing personnel.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





